IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


B.J.B.,                                  : No. 114 MAL 2015
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
            v.                           :
                                         :
                                         :
T.G. AND W.G.,                           :
                                         :
                   Respondents           :


                                     ORDER


PER CURIAM

      AND NOW, this 23rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.